DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tozzi (US 2009/0309475).
Regarding independent claim 1, Tozzi teaches a spark plug (Fig. 2, Element 200) comprising a cylindrical insulator (Fig. 2, Element 204) in which an axial hole (not labeled) extending along an axial line is formed, the cylindrical insulator (204) having, on an outer circumference thereof, a step portion (Fig. 10) protruding radially outward; a center electrode (Fig. 2, Element 206) provided in the axial hole (inside insulator 204) and having a front end (Fig. 2, Element 210) protruding from the axial hole; and a cylindrical metal shell (Fig. 2, Element 202) provided around the outer circumference of the insulator (204), the cylindrical metal shell (202) having, on an inner circumference thereof, a ledge portion (Fig. 10, area where ground electrode 208 sits) protruding radially inward, the ledge portion having a frontward facing surface facing a front side, a rearward facing surface Fig. 10, Element 458) facing a rear side, and a connection 
Regarding claim 3, Tozzi teaches a cap portion (Fig. 10, Element 216) which covers the front cylindrical portion from the front side and in which a through hole (Fig. 10, Element 222) is formed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tozzi (US 2009/0309475) in view of Hisada (US 2016/0285240).
Regarding claim 2
Hisada teaches a spark plug (Fig. 1, Element 100) comprising a cylindrical metal shell (Fig. 1, Element 50) having a front cylindrical portion (Fig. 2, Element 55) with an expanding portion having an inner diameter that increases toward the rear side (Fig. 2). Hisada discloses this arrangement being provided for improving ease of combustion gas flowing in the gap, suppressing deposition of carbon, and suppressing leakage discharge (¶ [0087]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the spark plug of Tozzi with the expanded portion taught by Hisada for improving ease of combustion gas flow, suppressing deposition of carbon, and suppressing leakage discharge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishida (US 2010/0133978) teaches a spark plug with metal shell having convex portion.  Tozzi (US 2007/0069617) teaches a pre-chamber spark plug with center electrode insulation.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        25 March 2022